Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 17, 1985, convicting him of burglary in the third degree, criminal mischief in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilt was established beyond a reasonable doubt. The record indicates that at 11:00 p.m. on October 10, 1983, a security company notified the Pelham Manor Police of a possible burglary at the premises of one of its clients. The police arrived at the location seconds after they were notified. Upon arrival, the police heard noise emanating from the building. The police then heard footsteps. Shortly thereafter the defendant was observed near a hole in the roof which was the only available means of ingress or egress from that part of the building. Once detected, the defendant scurried backwards and forwards on the roof, but finding no means of escape, surrendered to the police exclaiming, "[a]ll right, you got me man, don’t shoot”. A subsequent search of the interior of the premises revealed a pick and an axe which were situated on top of a safe which had been damaged. Forty cartons of cigarettes were subsequently discovered to be missing from the premises. We find that the circumstantial evidence, when viewed in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196, 202, rearg dismissed 48 NY2d 656; *736People v Capella, 111 AD2d 179), was sufficient to prove the defendant’s guilt beyond a reasonable doubt. Therefore, we find no reason to disturb the jury’s verdict. Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.